Citation Nr: 1636431	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  05-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for urticaria prior to December 16, 2009, and entitlement to an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran had active service from April 1966 to January 1968, and from August 1980 to September 1980.  The Veteran died in July 2016.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  The Veteran's appeal has since been transferred to the RO in Montgomery, Alabama. 

A Decision Review Officer (DRO) hearing was held at the Columbia RO in February 2006.  A transcript of the hearing is of record.

In November 2009, the Board remanded the Veteran's claim to obtain a VA examination to assess the current nature and severity of his urticaria.  In a March 2010 rating decision, the RO awarded the Veteran a 10 percent disability rating for his urticaria effective December 16, 2009.  In June 2014, the Board denied the issue on appeal, in reliance of a VA examination conducted in December 2009.  

Subsequent to the Board's denial, the Veteran appealed his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed that the Board erred by not ensuring substantial compliance with its own November 2009 remand.  The Court granted the JMR in an April 2015 Order, and remanded the issue back to the Board for action consistent with the terms of the JMR.  The Veteran's claim was remanded by the Board for development commensurate with the Court's Order in August 2015.


FINDING OF FACT

A report from the Social Security Administration (SSA) indicates that the Veteran died on July [redacted], 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated. 





ORDER

The appeal is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


